Citation Nr: 0943367
Decision Date: 11/13/09	Archive Date: 01/05/10

Citation Nr: 0943367	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  06-10 650	)	DATE NOV 13 2009
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for peroneal nerve palsy 
with left foot drop (claimed as peripheral neuropathy of the 
bilateral arms and legs), to include as due to herbicide 
exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel




INTRODUCTION

The Veteran had active military service from February 1968 to 
March 1970; he served in the Republic of Vietnam from April 
1969 to March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2005 rating decision in which the 
RO, inter alia, denied service connection for peripheral 
neuropathy of the arms and legs, to include as due to 
herbicide exposure.  The Veteran filed a notice of 
disagreement (NOD) in June 2005, and the RO issued a 
statement of the case (SOC) in February 2006.  The Veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in March 2006.

In March 2009, the Board issued a decision denying the 
Veteran's claim for service connection.  In April 2009, the 
Veteran filed a motion for reconsideration, which was granted 
by a Deputy Vice Chairman of the Board.  As discussed below, 
the Board is vacating its March 2009 decision and entering a 
new decision as if the March 2009 decision had never been 
issued.  


FINDINGS OF FACT

1.  The March 25, 2009 Board decision denied service 
connection for peroneal nerve palsy with left foot drop; 
however, as the Veteran's motion for reconsideration has been 
granted, that decision must be vacated and a new decision 
issued in its place.  

2.  As the Veteran had active service in the Republic of 
Vietnam during the Vietnam era, he is presumed to have been 
exposed to herbicide agents, including Agent Orange.

3.  The disability claimed as peripheral neuropathy has been 
diagnosed as peroneal nerve palsy with left foot drop, which 
does not meet the regulatory definition of acute or subacute 
peripheral neuropathy and otherwise not a disease among those 
recognized by the VA Secretary as associated with herbicides 
exposure.

4.  While the Veteran asserts that he had numbness and 
tingling in his extremities during service, peroneal nerve 
palsy with left foot drop was not shown in service or for 
many years thereafter, and there is no competent medical 
evidence or opinion of a medical relationship, or nexus, 
between the diagnosed disability and service, to include any 
herbicide exposure therein.


CONCLUSIONS OF LAW

1.  The criteria for vacating the Board decision issued on 
March 25, 2009 have been met.  38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. § 20.904 (2009).

2.  The criteria for service connection for peroneal nerve 
palsy with left foot drop (claimed as peripheral neuropathy), 
to include as due to herbicide exposure, are not met.  38 
C.F.R. §§ 1110, 1116, 1154, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Vacatur

The Board may vacate an appellate decision at any time upon 
request of the appellant or his or her representative, or on 
the Board's own motion, when an appellant has been denied due 
process of law or when benefits were allowed based on false 
or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. 
§ 20.904 (2009).

As mentioned above, on March 25, 2009, the Board denied the 
Veteran's claim for service connection for peroneal nerve 
palsy with left foot drop.  In this case, a Deputy Vice 
Chairman of the Board reviewed the Veteran's motion for 
reconsideration and determined that the Board's decision 
without consideration of the additional arguments raised by 
the Veteran was a violation of due process.  The Board must 
therefore vacate the March 25, 2009 decision, and enter a new 
decision addressing the claim on appeal.  


II.  Service Connection for Peroneal Nerve Palsy with Left 
Foot Drop

A.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, the RO sent the appellant pre-rating letters 
dated in October and December 2004.  The letters provided 
notice to the appellant regarding what information and 
evidence is needed to substantiate the claim for service 
connection, as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  The letters specifically informed 
the Veteran to submit any evidence in his possession 
pertinent to the claim on appeal (consistent with Pelegrini 
and the version of 38 C.F.R. § 3.159 then in effect).  The 
May 2005 RO rating decision reflects the RO's initial 
adjudication of the claim after issuance of the October and 
December 2004 letters.  

The Board notes that the RO notified the Veteran regarding 
the assignment of disability ratings and effective dates in a 
May 2006 post-rating letter.  However, the timing of this 
notice-after the last adjudication of the claim-is not 
shown to prejudice the Veteran.  Because the Board's decision 
herein denies the claim for service connection, no disability 
rating or effective date is being, or is to be, assigned.  
Accordingly, there is no possibility of prejudice to the 
Veteran under the notice requirements of Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical  
evidence associated with the claims file consists of the 
Veteran's service treatment records (STRs), private medical 
records from Wellington Regional Medical Center, VA 
outpatient treatment records dated from October 2004 to 
January 2005, and the report of a February 2005 VA Agent 
Orange registry examination.  Also of record and considered 
in connection with the appeal are the various written 
statements provided by the Veteran's family members, the 
Veteran, and by his representative, on his behalf.  No 
further RO action on this matter, prior to appellate 
consideration, is warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

B.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Such a determination requires a finding of 
current disability that is related to an injury or disease in 
service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  38 C.F.R. 
§ 3.303(d).

In addition to the above-noted basic legal authority, the 
Board points out that, absent affirmative evidence to the 
contrary, there is a presumption of exposure to herbicides 
(to include Agent Orange) for all veterans who served in 
Vietnam during the Vietnam Era (the period beginning on 
January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 
1116(f) and 38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent (to include 
Agent Orange) during active military, naval, or air service, 
the following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even if 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied:  AL amyloidosis, 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, chronic lymphocytic leukemia (CLL), Type II 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes), acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx or trachea), and soft-
tissue carcinomas (other than osteosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e).  

For the purposes of this section (38 C.F.R. § 3.309(e)), the 
term acute and subacute peripheral neuropathy means transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of the date of onset.  Id., Note 2.  Furthermore, 38 C.F.R. § 
3.307(a)(6)(ii) provides that acute and subacute peripheral 
neuropathy must have become manifest to a degree of 10 
percent or more within one year after the last date on which 
the Veteran was exposed to an herbicide agent.  

In this case, the Veteran's service record reflects his 
service in the United States Marine Corps in the Republic of 
Vietnam during the Vietnam Era.  Thus, the Veteran is 
presumed to have been exposed to herbicides, to include Agent 
Orange.  See 38 C.F.R. § 3.307(a)(6)(iii).  

The Board also points out that when a veteran seeks service 
connection for a disability, due consideration shall be given 
to the supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
Veteran served, the Veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. 
§ 1154(a) (West 2002); 38 C.F.R. § 3.303(a).  Furthermore, a 
veteran's assertions regarding an injury during combat shall 
be accepted if consistent with the circumstances, conditions, 
and hardships of such service.  See 38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).

Considering the pertinent evidence in light of the above, the 
Board finds that service connection for a neurological 
disability must be denied because there is no evidence of a 
medical relationship between the Veteran's later diagnosed 
peroneal nerve palsy with left foot drop and his military 
service, to include any herbicide exposure therein.

In this appeal, the Veteran asserts that he experienced 
numbness and tingling in his arms and legs during his 
military service and that he reported these symptoms to the 
medic in his unit.  In various statements, he has said that 
he was under combat conditions at the time and that there is 
no record that he complained of these symptoms.  He also 
stated that he was told that his symptoms were likely from 
sleeping on the ground and wearing his boots too long.  In a 
November 2001 statement, he said that the numbness and 
tingling went away for a while but then returned in the late 
1970s or early 1980s, and that he has had problems since 
then.  

The Veteran's STRs are unremarkable for any complaints of 
numbness or tingling in his extremities, and there are 
otherwise no findings or diagnoses of, or pertinent to, a 
neurological disability.  The report of the March 1970 
discharge physical examination reflects that the neurological 
evaluation was normal.  There is also no evidence of any 
medical treatment for these symptoms within one year of when 
the Veteran was last presumed exposed to herbicide agents 
during his service in Vietnam.  

Private medical records from Wellington Regional Medical 
Center reflect that the Veteran had a subacute right cerebral 
infarct (i.e., a stroke) in September 1997.  A neurologic 
evaluation revealed deep tendon reflexes were 2+ in all 
extremities and muscle strength was 5/5.  There was sensory 
deficit in the right face, but no motor deficit observed.  
Residual hemiparesis was noted on the discharge summary.

An October 2004 VA outpatient treatment record reflects that 
the Veteran complained of a 20-year history of left foot 
drop.  He expressed his belief that the left foot drop was 
due to Agent Orange exposure.  On neurological evaluation, 
there were no focal deficits and sensory was intact.  

The report of the February 2005 VA Agent Orange registry 
examination reflects that the Veteran complained of a history 
of numbness in his legs from the knees down and foot drop 
since the early 1970s.  On physical examination, pedal pulses 
were 2+ bilaterally; deep tendon reflexes were symmetrical; 
sensory was intact to light touch but decreased vibration.  
Left ankle joint flexion was 3/5 and toe dorsiflexion was 
2/5.  The diagnosis was left foot drop, peroneal nerve palsy.

In this appeal, although the Veteran claims that he has 
peripheral neuropathy of both the arms and legs, the medical 
evidence does not support any such diagnosis with regard to 
his upper extremities.  In this regard, there have been no 
abnormal findings suggestive of peripheral neuropathy of the 
arms and neither the Veteran nor his representative has 
presented or identified any such existing medical evidence or 
opinion.

With regard to the Veteran's lower extremities, the only 
medical diagnosis of record is peroneal nerve palsy with left 
foot drop, which the Veteran argues is a type of peripheral 
neuropathy and is among the disabilities presumed to be 
associated with herbicide exposure.  The Board points out, 
however, that only acute and subacute peripheral neuropathy 
is among the diseases presumed to be associated with 
herbicide exposure and that acute and subacute peripheral 
neuropathy is defined as transient peripheral neuropathy that 
appears within weeks or months of exposure to an herbicide 
agent and resolves within two years of the date of onset.  
The Veteran's description of his symptoms does not meet that 
definition.  Here, the Veteran contends that he had symptoms 
of numbness and tingling during service that went away and 
then returned in the late 1970s or early 1980s and that he 
has had these problems since then.  Hence, even assuming the 
Veteran's assertions regarding the onset of his symptoms are 
accurate, his current peroneal nerve palsy with left foot 
drop does not fall into the regulatory definition of acute or 
subacute peripheral neuropathy and therefore, service 
connection for this disability can not be presumed based on 
herbicide exposure.  See 38 C.F.R. § 3.307(e), Note 2.

Notwithstanding the presumptive diseases listed in 38 C.F.R. 
§ 3.309(e), service connection for a disability claimed as 
due to exposure to Agent Orange may be established by showing 
that a disorder resulting in disability or death was in fact 
causally linked to such exposure.  See Brock v. Brown, 10 
Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 
1044 (Fed. Cir. 1994), citing 38 U.S.C.A. §§ 1113(b) and 
1116, and 38 C.F.R. § 3.303.  In this case, however, the 
record does not provide any other basis for the grant of 
service connection for peroneal nerve palsy with left foot 
drop.  

The Veteran's peroneal nerve palsy with left foot drop was 
first diagnosed during a February 2005 VA examination - over 
35 years after he was discharged from service.  The Board 
points out that the passage of many years between discharge 
from active service and the medical documentation of a 
claimed disability is a factor that tends to weigh against a 
claim for service connection.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 
365 (1992).  Here, despite the Veteran's contentions that he 
has had these symptoms since the late 1970s or early 1980s, 
there is no documented evidence of disability until February 
2005.  Moreover, the September 1997 neurological examination 
after his stroke did not note any peroneal nerve palsy or 
left foot drop and on October 2004 neurological examination, 
there were no focal deficits and sensory examination was 
intact.  The Board finds that the medical evidence simply 
does not support continuity of symptomatology since service 
or even since the late 1970s or early 1980s, as asserted by 
the Veteran.  

The Board has considered the Veteran's statements that he had 
tingling and numbness during his military service and that he 
complained of such symptoms to his unit medic under combat 
conditions.  The Board further recognizes that he is 
competent, as a layperson, to report that about which he has 
personal knowledge.  See, e.g., Layno v. Brown, 6 Vet. App. 
465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  However, even if the Veteran's assertions that he 
had these symptoms during service are accepted (see 38 
U.S.C.A. § 1154(b)), there is still no competent evidence of 
a medical relationship between the current diagnosis of 
peroneal nerve palsy with left foot drop and the Veteran's 
service, to include the reported in-service symptoms or any 
herbicide exposure therein.  Significantly, neither the 
Veteran nor his representative has presented or identified 
any such existing medical evidence or opinion.

Furthermore, to whatever the extent the Veteran, his family 
members, and/or his representative attempts to establish that 
the Veteran's peroneal nerve palsy with left foot drop is 
medically related to his military service, to include any 
herbicide exposure therein, on the basis of assertions, 
alone, such evidence must fail.  The matters of diagnosis and  
medical etiology upon which this claim turns are matters  
within the province of trained medical professionals.  See 
Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither 
the Veteran nor any of the above-referenced individuals is 
shown to be other than a layperson without appropriate 
medical training and expertise, none is competent to render a 
probative (persuasive) opinion on such a medical matter.   
See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998) 
(citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992)).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, the lay assertions in 
this regard have no probative value.

For all the foregoing reasons, the claim for service 
connection for peroneal nerve palsy with left foot drop 
(claimed as peripheral neuropathy), to include as due to 
herbicide exposure, must be denied.  In arriving at the 
decision to deny the claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as no competent, probative evidence supports this claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).




ORDER

The March 25, 2009 Board decision is vacated.

Service connection for peroneal nerve palsy with left foot 
drop (claimed as peripheral neuropathy), to include as due to 
herbicide exposure, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


Citation Nr: 0911027	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  06-10 650	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for peroneal nerve palsy 
with left foot drop (claimed as peripheral neuropathy of the 
bilateral arms and legs), to include as due to herbicide 
exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel




INTRODUCTION

The Veteran had active military service from February 1968 to 
March 1970; he served in the Republic of Vietnam from April 
1969 to March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2005 rating decision in which the 
RO, inter alia, denied service connection for peroneal nerve 
palsy with left foot drop (claimed as peripheral neuropathy), 
to include as due to herbicide exposure.  The Veteran filed a 
notice of disagreement (NOD) in June 2005, and the RO issued 
a statement of the case (SOC) in February 2006.  The Veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in March 2006.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  As the Veteran had active service in the Republic of 
Vietnam during the Vietnam era, he is presumed to have been 
exposed to herbicide agents, including Agent Orange.

3.  The disability claimed as peripheral neuropathy has been 
diagnosed as peroneal nerve palsy with left foot drop, a 
disease that  is not among those recognized by the VA 
Secretary as associated with herbicides exposure.

4.  Peroneal nerve palsy with left foot drop was not shown in 
service or for many years thereafter, and there is no 
competent medical evidence or opinion of a medical 
relationship, or nexus, between the diagnosed disability and 
service, to include any herbicide exposure therein.




CONCLUSION OF LAW

The criteria for service connection for peroneal nerve palsy 
with left foot drop (claimed as peripheral neuropathy), to 
include as due to herbicide exposure, are not met.  38 C.F.R. 
§§ 1110, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, the RO sent the appellant pre-rating letters 
dated in October and December 2004.  The letters provided 
notice to the appellant regarding what information and 
evidence is needed to substantiate the claim for service 
connection, as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  The letters specifically informed 
the Veteran to submit any evidence in his possession 
pertinent to the claim on appeal (consistent with Pelegrini 
and the version of 38 C.F.R. § 3.159 then in effect).  The 
May 2005 RO rating decision reflects the RO's initial 
adjudication of the claim after issuance of the October and 
December 2004 letters.  

The Board notes that the RO notified the Veteran regarding 
the assignment of disability ratings and effective dates in a 
May 2006 post-rating letter.  However, the timing of this 
notice-after the last adjudication of the claim-is  not 
shown to prejudice the Veteran.  Because the Board's decision 
herein denies the claim for service connection, no disability 
rating or effective date is being, or is to l be, assigned.  
Accordingly, there is no possibility of prejudice to the 
Veteran under the notice requirements of Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical  
evidence associated with the claims file consists of the 
Veteran's service treatment records (STRs), private medical 
records from Wellington Regional Medical Center, VA 
outpatient treatment records dated from October 2004 to 
January 2005, and the report of a February 2005 VA Agent 
Orange registry examination.  Also of record and considered 
in connection with the appeal are the various written 
statements provided by the Veteran, and by his family members 
and  his representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield v. Nicholson,  20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge from service when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition to the above-noted basic legal authority, the 
Board points out that, absent affirmative evidence to the 
contrary, there is a presumption of exposure to herbicides 
(to include Agent Orange) for all veterans who served in 
Vietnam during the Vietnam Era (the period beginning on 
January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 
1116(f) and 38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent (to include 
Agent Orange) during active military, naval, or air service, 
the following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even if 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied:  chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, chronic 
lymphocytic leukemia (CLL), Type II diabetes (also known as 
Type II diabetes mellitus or adult-onset diabetes), acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea), and soft-tissue carcinomas 
(other than osteosarcoma, Kaposi's sarcoma, or mesothelioma).  
38 C.F.R. § 3.309(e).  

The Veteran's service record reflects his service in the 
United States Marine Corps in the Republic of Vietnam during 
the Vietnam Era.  Thus, the Veteran is presumed to have been 
exposed to herbicides, to include Agent Orange.  See 38 
C.F.R. 
§ 3.307(a)(6)(iii).  However, the diagnosed disability in 
this case-peroneal nerve palsy with left foot drop-is  not 
listed in 38 C.F.R. § 3.309(e) as among the diseases presumed 
to be associated with herbicide exposure.  As such, there is 
no basis for a presumption of service connection based on 
such exposure.

Notwithstanding the presumptive diseases listed in 38 C.F.R. 
§ 3.309(e), service connection for a disability claimed as 
due to exposure to Agent Orange may be established by showing 
that a disorder resulting in disability or death was in fact 
causally linked to such exposure.  See Brock v. Brown, 10 
Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 
1044 (Fed. Cir. 1994), citing 38 U.S.C.A. §§ 1113(b) and 
1116, and 38 C.F.R. § 3.303.  In this case, however, the 
record does not provide any other basis for the grant of 
service connection for peroneal nerve palsy with left foot 
drop.  
The Veteran asserts that he had numbness and tingling in his 
arms, legs, and big toe during service.  His STRs, however, 
are unremarkable for any complaint of numbness or tingling in 
his extremities.  The report of the March 1970 discharge 
physical examination reflects that the neurological 
evaluation was normal.

Private medical records from Wellington Regional Medical 
Center reflect that the Veteran had a subacute right cerebral 
infarct (i.e., a stroke) in September 1997.  A neurologic 
evaluation revealed deep tendon reflexes were 2+ in all 
extremities and muscle strength was 5/5.  There was sensory 
deficit in the right face, but no motor deficit observed.  
Residual hemiparesis was noted on the discharge summary.

An October 2004 VA outpatient treatment record reflects that 
the Veteran complained of a 20-year history of left foot drop 
in October 2004.  He expressed his belief that the left foot 
drop was due to Agent Orange exposure.  On neurological 
evaluation, there were no focal deficits and sensory was 
intact.  

The report of the February 2005 VA Agent Orange registry 
examination reflects that the Veteran complained of a history 
of numbness in his legs from the knees down and foot drop 
since the early 1970s.  On physical examination, pedal pulses 
were 2+ bilaterally; deep tendon reflexes were symmetrical; 
sensory was intact to light touch but decreased vibration.  
Left ankle joint flexion was 3/5 and toe dorsiflexion was 
2/5.  The diagnosis was left foot drop, peroneal nerve palsy.

In sum, although the Veteran claims that he has peripheral 
neuropathy of the arms and legs, the medical evidence does 
not support any such diagnosis..  With regard to his upper 
extremities, there have been no abnormal findings suggestive 
of peripheral neuropathy.  With regard to his lower 
extremities, the only medical diagnosis of record is peroneal 
nerve palsy with left foot drop, which was first noted many 
years after the Veteran was discharged from service.  The 
Board points out that the passage of many years between 
discharge from active service and the medical documentation 
of a claimed disability is a factor that tends to weigh 
against a claim for service connection.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 
Vet. App. 365 (1992).  Furthermore, there is no medical 
evidence to suggest a relationship between the peroneal nerve 
palsy with left foot drop and service, and neither the 
Veteran nor his representative has presented or identified 
any such existing medical evidence or opinion. 

In addition to the medical evidence, in adjudicating the 
claim for service connection, the Board has considered the 
Veteran's assertions that he had in-service arm and leg 
numbness, as well as assertions advanced by others on his 
behalf.  However, to whatever the extent the Veteran, his 
family members, and/or his representative attempts to 
establish either that the Veteran has claimed peripheral 
neuropathy, or that there exists a medical nexus between a 
currently diagnosed disability and service, on the basis of 
assertions, alone, such evidence must fail.  Matters of 
diagnosis and medical etiology are matters within the 
province of trained medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the 
Veteran nor any of the above-referenced individuals is shown 
to be other than a layperson without appropriate medical 
training and expertise, none is competent to render a 
probative (persuasive) opinion on a medical matter.   See, 
e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992)).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Hence, the lay assertions in this 
regard have no probative value.

For all the foregoing reasons, the claim for service 
connection for peroneal nerve palsy with left foot drop 
(claimed as peripheral neuropathy), to include as due to 
herbicide exposure, must be denied.  In arriving at the 
decision to deny the claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as no competent, probative evidence supports this claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).




ORDER

Service connection for peroneal nerve palsy with left foot 
drop (claimed as peripheral neuropathy), to include as due to 
herbicide exposure, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


